
	

113 HR 2435 IH: Let the GSEs Pay Us Back Act of 2013
U.S. House of Representatives
2013-06-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2435
		IN THE HOUSE OF REPRESENTATIVES
		
			June 19, 2013
			Mr. Capuano
			 introduced the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To provide for the repayment of amounts borrowed by
		  Fannie Mae and Freddie Mac from the Treasury of the United States, together
		  with interest, over a 30-year period, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Let the GSEs Pay Us Back Act of
			 2013.
		2.Repayment of
			 Treasury borrowingThe
			 Secretary of the Treasury and each enterprise (acting through the conservator
			 for the enterprise appointed pursuant to section 1367 of the Federal Housing
			 Enterprises Financial Safety and Soundness Act of 1992 (12 U.S.C. 4617)) shall
			 enter into an agreement with that modifies the Preferred Stock Purchase
			 Agreement for such enterprise to provide as follows:
			(1)Termination of
			 dividendsThat after such modification, any Senior Preferred
			 Stock purchased under such Agreement by the Department of the Treasury shall
			 not accrue further dividends.
			(2)Treatment of
			 enterprise draws on TreasuryThat any amounts received, before or after
			 such modification, during a single year by the enterprise as a draw on the
			 commitment made by the Department of the Treasury under such an Agreement,
			 shall be treated as a loan made by the Treasury to the enterprise that—
				(A)was originated on
			 the date of the last such draw during such year;
				(B)has an original
			 principal obligation in an amount equal to the aggregate amount of such
			 draws;
				(C)has a term to
			 maturity of 30 years;
				(D)has an annual
			 interest rate of 5 percent for the entire term of the loan;
				(E)has terms that
			 provide for full amortization of the loan over such term to maturity;
			 and
				(F)shall be repaid by
			 the enterprise in accordance with the amortization schedule established for the
			 loan pursuant to subparagraph (E) of this paragraph, subject to paragraph
			 (3).
				(3)Treatment of
			 dividends paidThat any dividends paid by the enterprise to the
			 Department of the Treasury under the Senior Preferred Stock Agreement before
			 such modification of such Agreement shall be treated as payments of principal
			 and interest due under the loan referred to in paragraph (2), and shall be
			 credited against payments due under the terms of such loan (in accordance with
			 the amortization schedule established for such loan pursuant to paragraph
			 (2)(E)), first to such loan have the earliest origination date that has not yet
			 been fully repaid until such loan is repaid, and then to the next such loan
			 having the next earliest origination date until such loan is repaid.
			3.DefinitionsFor purposes of this Act, the following
			 definitions shall apply:
			(1)EnterpriseThe term enterprise has the
			 meaning given such term in section 1303 of the Federal Housing Enterprises
			 Financial Safety and Soundness Act of 1992 (12 U.S.C. 4502).
			(2)Preferred stock
			 purchase agreementThe term
			 Preferred Stock Purchase Agreement means, with respect to an
			 enterprise, the Amended and Restated Senior Preferred Stock Purchase
			 Agreements, dated September 26, 2008, amended May 6, 2009, further amended
			 December 24, 2009, and further amended December 24, 2009 (as such agreements
			 may be further amended), between the United States Department of the Treasury
			 and such enterprise.
			
